DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/21 has been entered.
Claim 1 is currently amended. Claims 2 and 
Claim 1 is currently amended. Claims 2 and 4 remain cancelled. Claim 6 remains withdrawn. Claims 1, 3, and 5 are pending and addressed below.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 5 are also rejected for depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to aa person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5 rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka (US 2018/0010861) in view of Yang (US 2013/0048252) and Wang (US 2017/0227297).

Regarding claim 1, Wakaoka teaches a heat dissipation device (Fig. 10) comprising a main body (12 and 13) having a chamber (16), a capillary structure directly cut and formed on an inner surface of 
Yang teaches the use of ceramics (e.g. AlN or SiC; Para. [0007]) to form heat pipe components.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the ceramic material of Yang to form the condensation face of the device of Wakaoka because it is a known material for forming heat pipes and is significantly harder than titanium in order to fulfill the stated intentions of Wakaoka to allow one plate (e.g. 13, Fig. 10) to be stronger and/or stiffer allowing the overall device to maintain strength and rigidity while allowing the other plate (e.g. 12, Fig. 10) to take advantage of thinner construction (see Para. [0042]).
Wakaoka does not teach the specific details of the micro-channeled structure or the tubular body.
Wang teaches a heat dissipation device comprising: a main body (Fig. 5) having a chamber (VC) with a capillary structure directly cut and formed on an inner surface of the chamber (see Fig. 5; formed on both sides of the body, both the heat absorption and dissipation side; formed unitarily with each face) such that the capillary structure is a micro-channeled structure (521g; Para. [0058]); and a tubular body (150) is inserted (see Figs. 3b, 11E) in the main body (Para. [0060]) in fluid communication with the chamber (Fig. 1D; Para. [0037]; see 150e2).

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Wakaoka with the tubular body of Wang in order to provide a means for filling of the working fluid into the device.

It is noted that the recitation “directly cut…by means of laser processing” is a product-by-process limitation. As the structure of the device taught above is identical to one formed by laser processing it is treated as meeting the limitation regardless of the process by which it may have been formed.

Regarding claim 3, Wakaoka further teaches that the titanium is commercially pure or alloyed titanium (Para. [0037]).

Regarding claim 5, Wakaoka further teaches that the main body has an upper plate (13) and a lower plate (12; Fig. 10), the condensation face being positioned on one face (the external face) of the upper plate (13) while the heat absorption face is positioned on one face (the external face) of the lower plate (12; Fig. 10), the upper and lower plates are mated with each other with the tubular body disposed therebetween (Fig. 1D) to together define the chamber along with the tubular body (see Figs. 1D and 10), the capillary structure is disposed on the other face of the lower plate opposite to the heat absorption face (interior side of the lower plate 12).

Response to Arguments

This assertion might provide a basis for argumentation if the specification taught a method for processing titanium. It does not.
To assert that titanium would not have been processable as claimed, without disclosing a method by which that processing is performed, is to either invite a 112(a) argument or to admit that the specification is fatally flawed.
The examiner has not applied a 112(a) rejection herein because it does not appear that the claim itself contains such deficiencies, only the arguments against the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763